Citation Nr: 1704668	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-41 734	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether that portion of the January 3, 2017 Board decision that dismissed, as having been withdrawn, the issue of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine, constituted a denial of due process, and should be vacated.  

2.  Whether that portion of the January 3, 2017 Board decision that dismissed, as having been withdrawn, the issue of entitlement to a compensable evaluation for right wrist sprain, constituted a denial of due process, and should be vacated.  

3.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine.

4.  Entitlement to a compensable evaluation for residuals of right wrist sprain.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1984 to July 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction current rests with the RO in Houston, Texas.

As noted in a January 2017 Board decision, additional evidence was received by VA subsequent to the most recent, October 2014, statement of the case issued, in part, for entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine and entitlement to a compensable evaluation for residuals of right wrist sprain.  Specifically, such includes an April 2016 VA neck conditions examination report and VA treatment records most recently dated in May 2016.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2016).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  The record does not reflect that the additional evidence was submitted by the Veteran.  Nevertheless, as the Veteran's increased rating claims for his cervical spine disability and right wrist disability are remanded for additional development, there is no prejudice to the Veteran in this regard.

Also, as noted in the January 2017 Board decision, the issues of entitlement to service connection for a left wrist disability, residuals of a traumatic brain injury (TBI), and hyperacusis, have been raised by the record in June 2010 statements, and entitlement to service connection for TBI was again raised in an August 2016 application for benefits and statement.  Such matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine, and entitlement to a compensable evaluation for right wrist sprain, addressed in the REMAND portion of the decision below, are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The January 3, 2017 Board decision dismissed, as having been withdrawn, the issue of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine.

2.  The January 3, 2017 Board decision dismissed, as having been withdrawn, the issue of entitlement to a compensable evaluation for right wrist sprain.


CONCLUSIONS OF LAW

1.  That portion of the January 3, 2017 Board decision that dismissed, as having been withdrawn, the issue of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine, constituted a denial of due process, and is vacated.  38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.904 (2016).

2.  That portion of the January 3, 2017 Board decision that dismissed, as having been withdrawn, the issue of entitlement to a compensable evaluation for right wrist sprain, constituted a denial of due process, and is vacated.  38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.904 (2016).


Vacatur

The Board may vacate an appellate decision at any time upon request of the veteran or his or her representative, or on the Board's own motion, when a veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.904 (2016).    

In a decision issued in January 2017, the Board found that the Veteran, in an August 2016 written submission, requested that all current service-connected issues on appeal be withdrawn, but that he would continue with the low back issue (which was not on appeal) and any nonservice-connected issues.  However, in the same document, the Veteran, in part, also indicated continued increased rating claims for his anxiety, migraines, and bilateral knee disabilities.  Thus, in January 2017, the Board found that the Veteran had withdrawn his appeal as to increased ratings for his right wrist and cervical spine disabilities, but not with respect to increased ratings for his anxiety, migraines, and bilateral knee disabilities as he indicated continued disagreement with the ratings assigned.  However, in January 2017 correspondence via e-mail, the Veteran's representative argued that the Veteran did not intend to withdraw entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine or entitlement to a compensable evaluation for residuals of right wrist sprain.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran did not intend to withdraw any claims in his August 2016 written statement as no other claims were in appellate status.  

Accordingly, that portion of the January 3, 2017 Board decision that dismissed, as having been withdrawn, the issues of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine and entitlement to a compensable evaluation for residuals of right wrist sprain, is vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal of the issue of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine, or of the appeal of the issue of entitlement to a compensable evaluation for residuals of right wrist sprain.

(The Board's January 3, 2017 remand with respect to the issues of entitlement to an evaluation in excess of 30 percent for migraines, entitlement to a compensable evaluation for chondromalacia of the right knee, entitlement to a compensable evaluation for chondromalacia of the left knee, entitlement to an increased rating for anxiety disorder with history of possible panic attacks, and entitlement to a total disability rating based on individual unemployability due to service-connected disability, are undisturbed.)


ORDER

That portion of the January 3, 2017 Board decision that dismissed, as having been withdrawn, the issue of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine is vacated.

That portion of the January 3, 2017 Board decision that dismissed, as having been withdrawn, the issue of entitlement to a compensable evaluation for right wrist sprain is vacated.


REMAND

The issues of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine and entitlement to a compensable evaluation for residuals of right wrist sprain are remanded for additional development.  Specifically, in a January 2017 correspondence via e-mail, the Veteran's representative requested that the Veteran be afforded an opportunity to provide testimony at a videoconference hearing before a Veterans Law Judge, prior to appellate consideration of his appeal, with respect to entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine and entitlement to a compensable evaluation for residuals of right wrist sprain.  A remand is required in order to afford the Veteran his clearly requested hearing for these issues.  38 U.S.C.A. § 7107 (West 2015); 38 C.F.R. § 19.75, 19.76, 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge in accordance with the docket number of his appeal for the issues of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine and entitlement to a compensable evaluation for residuals of right wrist sprain.  Ensure that notice of the hearing is sent to the Veteran's current address and includes notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2015).




	                        ____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




